Citation Nr: 1647450	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  11-14 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.

2.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his daughter
ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1965 to September 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Chicago, Illinois RO.  In August 2016, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  At the hearing, additional evidence was submitted with a waiver of AOJ initial consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A. VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claims.  38 U.S.C.A. § 5103A(d).  

The Veteran contends that his service connected peripheral neuropathy of both upper extremities has worsened since his most recent (May 2009) VA examination.  A new examination is appropriate when there is an assertion of an increase in severity since the last examination (particularly when there is a lengthy intervening period).  The Veteran alleges that the current ratings do not reflect his current symptoms and related impairment of his service connected disabilities.  An examination to assess the current severity of the disabilities is necessary.

Additionally, a review of the record found that the most recent VA treatment records in the file are from November 2015.  The Veteran testified that he has been enrolled at a VA pain management clinic since July 2016 and receives treatment every two weeks.  Updated records of all VA evaluations and treatment the Veteran has received for peripheral neuropathy of upper extremities (including at the pain management clinic) are constructively of record, may contain pertinent information, and must be secured.

Furthermore, the matter of entitlement to a TDIU rating is inextricably intertwined with the increased rating claims on appeal, and consideration of that matter must be deferred pending resolution of the increased rating claims.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of the complete updated clinical records (any not already associated with the record) of all VA evaluations and treatment the Veteran has received for peripheral neuropathy of upper extremities.

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by a neurologist to ascertain the current severity of his bilateral peripheral neuropathy of the upper extremities.  The Veteran's entire record should be reviewed by the examiner in connection with the examination.  Based on review of the record and examination of the Veteran, the examiner should describe all symptoms of, and impairment due to, the upper extremity peripheral neuropathy in detail, to include identifying the nerves involved, the nature and degree of symptoms, the related impairment of function, and comment on the expected impact of the disabilities on the Veteran's capacity to secure and maintain substantially gainful employment.
The examiner must include rationale with all opinions.

3.  The AOJ should then review the record and readjudicate the claims on appeal (including for a TDIU rating, in light of the determinations on the increased rating claims and following any further development indicated).  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond. And return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

